Citation Nr: 0211675	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  00-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a pilonidal 
cyst, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right ulnar neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

In March 2001, the Board remanded this case back to the RO 
for further development, to include new VA examinations.  The 
case has since been returned to the Board.


REMAND

In reviewing the evidence added to the record subsequent to 
March 2001 remand, the Board notes that the requested VA 
examinations were conducted in conjunction with the prior 
remand request.  However, it does not appear that the RO ever 
issued a Supplemental Statement of the Case (SSOC) following 
these examinations.  It is incumbent upon the RO to issue an 
SSOC whenever new evidence is added to the claims file before 
a case is certified to the Board, and the failure of the RO 
to do so constitutes a procedural defect requiring a remand 
by the Board.  See 38 C.F.R. §§ 19.9, 19.31 (2001); 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§§ 19.9 and 19.31).

Accordingly, this case is REMANDED to the RO for the 
following action:


The RO should issue a Supplemental 
Statement of the Case addressing the 
issues of entitlement to an increased 
evaluation for a pilonidal cyst and a 
higher initial evaluation for right ulnar 
neuropathy.  This Supplemental Statement 
of the Case should address the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 
and 5103A (West 1991 & Supp. 2001).  The 
RO should afford the veteran and his 
representative a reasonable period of 
time in which to respond before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required on the part of the veteran unless he is so notified 
by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




